Case: 3:20-cv-00224-NBB-RP Doc #: 91-12 Filed: 04/12/21 1 of 8 PageID #: 2591




                     Exhibit 9
                                (Part 4)
                                                                                                                                                                                                                                                                     Case: 3:20-cv-00224-NBB-RP Doc #: 91-12 Filed: 04/12/21 2 of 8 PageID #: 2592




                                                                                                                                                                                                                                                                                                                                                   --

                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                            -··                                                         -   ..                                                                                               •                                                  ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,,      ,,
                                                                                                                                                                                      -                                                                                                                                                 ..,
                                                                                                                                                                                                                                                                                                                                      ,.....
                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                          •                                                                                             •

                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                            •'
                                                                                                                                                                                                                                                                                                         ''+:                                  '        -r-
                                                                                                                                                                                                                                                                                                                                                                           •                   ..... ...
                                                                                                                                                                                                                                                                                                                                                                                                  ~_,'/JJ,
                                                                                                                                                                                                                                                                                                                                                                                                       i' '      '   '                                       ,"1        -'1il~                                  '                         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ••••
                                                                                                                                                                                                                                                        ••
                                                                                                                                                                                                                                                             -                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ••••••



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •·
                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..            .•.           ..

                                                                                                                                                                                                                                       •
                                                                                                                                                                         "                            '                                •
                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                 -  -
                                                                                                                                                                      .,c_
                                                                                                                                                                         -~ c"", --
                                                                                                                                                                                                                                                   --
                                                                                                                                                                                                                                               , 11:11
                                                                                                                                                              -Cc
                                                                                                                  ¾
                                                                                                                              '   ~
                                                                                                                                  ~
                                                                                                                                      I
                                                                                                                                      •
                                                                                                                                                                  •

                                                                             •                                                                                •
                                                                                                                                                                          Ci,.
                                                                                                                                                                             •




                                                                                                                                          •   •
                          •
                                                                                                                                              •




                                                       aleal1111111111171
•
          .-



                                                                         ~       .-
                                                                                       '
                                                                     ,   •            ••
                                  '

               ,.,
    •   ·,..,,.-.             -
    •


           ,,.           _/



                                               •                ,,
                                                       ,/
                                                   /        ••
                                                                                                                                                  '       •


                                                                                                                                                      ,   •




                                                                                                                          •
                                  .
                                  .   ~
                                          ~.
                                                            •




    •      •

                     /




                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..I,                                            -~·
                                                                                                                                                                                                                      ...,                                                                                                                                                                                                                                   ' •• • •                    ..

                                                                                                                                                                                                                                                                                                                                                                                                                                           ....
                                                                                                                                                                                                                                               •                                                                                                                                                                                   •                     •
                                                                                                                                                                                                                                           •                                                                                                                                                                                            ' ••'                              ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                    ••• ' ·•.•,,,,
                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                           •                                                                                                                                                                         '
                                                                                                                                                                                                                                      ••                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                         ••                       ' , •.-~'"'-•. '
                                                                                                                                                                                                                                  ••
                                                                                           .                  if<
                                                                                                          -•----~-
                                                                                                         -~.,\- ._.,                                                                                                          •
                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                           •• •                                               '
                                                                                                         .
                                                                                                   .,.,.,_, ,-_
                                                                                                  .r., ., :,.
                                                                                                             __
                                                                                                                      .
                                                                                                                                                                                                                          •                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                   '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                             .;,,.,.,c_ •. , . '                                                                                                      •                                      •                                                                                                                                                                                                                                    •.
                                                                                           .,, ·-.,;,.: -:,c
                                                                                                                                                                                                                  •                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            \
                                                                                                                                                                                              .,....• _,
                                                                                               ~;+:                                                                                                                                                                                                                                                                                                                      ••
                                                                                                    . . ;,                                                                                                •                                                                                                                                                            •                                             ·,
                                                                                                                                                                                                                                                                                                                                                                       ' <'•'         ·,                     ,,• ,r,                                                                                    •
                                                                                                                                                                                              •
                                                                                                                                                                                                  .
                                                                                                                                                                                                      •
                                                                                                                                                                                                              •
                                                                                                                                                                                                                  •
                                                                                                                                                                                                                      •



                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                        ' •
                                                                                                                                                                                                                                                                                                                                                                     .. •
                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                     '       ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    \         •
                                                                                                                                                                                                                                                                                                                                                                          •                                                                           '
                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                           '                                                                                                      \
                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                     '                                                     '\                           \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  RASH_2683
                                                                                                                                                                                                                                                     Case: 3:20-cv-00224-NBB-RP Doc #: 91-12 Filed: 04/12/21 3 of 8 PageID #: 2593

                                                 ~.·                                                                                                                                                  •.
                                                                                                                                                                                                  •

                                                                                                                                                                                                                                     1   •
                                                     •
                                                                                              '·.
                                                                                                                                                                                                                       ,----··       '       '                                                                                                                        . ...       •
                                                                                                                                                                                                                                                                                                                                                                                      ,·•   •
                                                                                                                                                                                                                                                                                                                                                                  •           '
                                                                                     .                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                         ,,       -                             ...._
                                                                                                                                                                                                           " .......

                                                                                                                                                                                                                                                                                                                                                     I   '
                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                              -   •
                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                            .,7 •
                                                                                                                                                                                                                                                                                                                                                                                                                                      .:)" ,..~
                                                                                                                                                                                                                                                                                                                                                                                                                                       -    .                   .
                                                                                                                                                                                                                                                                                                                                                                              '                  '                                                    ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                ---.~ ·11.
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .    '


                           '




                                      •                                                                                                                    .. -' ' '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                      '                               ..   "
                                                                                                                                                                                                                                                                                                                                                                                                                                           . •· ,..


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .


                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                 ..                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                       • "
                                                                                                                                                                                                                                                                                                                                                                                                                                                          -. ·,   ...                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                       - ..,                                                                                                                                                                                                                                                                                                                                          .;

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ... .;;
                                                                                                                                                                                                                                                                                                •• Ji
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .         '



                                                                                                     /                                                                         ,·                                                                                                                                      -'\.              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,,.,.,,._

                                          /..
                                            ...  .    .-•
                                                         .                                          ✓
                                                                                                                                                           •
                                                                                                                                                                           •        •
                                                                                                                                                                                        -.,.. .
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                            -.            1l.    •


                               '.,'
                                      ~.'•....
                                                                                                                                                               ..                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                            'I       r
                               '
                                                                                                                                                                    ,,
                                                            •
                                                                                                                                                      •
                                                 .,
                                                                                                                                 ._,-
                                                                                                                                        . ..
                           •                                                                                            ... ,    •



                                                                                                      ..... ..
                                                                                                        .
                                                                                                     •·-~
                                                                                                            ,· i ....


                                                                                                    - .. '·""-... -.
                                                                                                    ./•··-·-


                                                                                                             ,
                                                                                                                                                  .   ..
     •
                                                                                                                                        •
                                                                                                                                            ,•.   '



                                                                                          .
                                                                                               ,
                                                                                                        ..
                                                                                                    ,• .,
                                                                                               ••
                                                                                                                        : - ,'




                                                                              ..
                                                                                      .                                                                                                                                          '               '
                                                                         ·.          ,.
                                                                    •
                                                                •
                                                                        • i ,_ • '




                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                             •




                                                                                                                                                                                    WTI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -~:,:,,_,      ..     ~        ·~'.:.>,

                                                                                                                                                                                                                                                                                                                                                 a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '· ,•      .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .      :~:_.'·.)•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,,·- ......,...,_._.;'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .;,;/;Y•· -:,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •
  .. --~· _., ,_,•                                                                                                                                                                                                                                                                                                                                                                                                                                                          ....'";,,·.'      ~   .. '
                                                                                                                                                                                                  csik




•                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .. ' .
         ........ ..
                 _,
                -·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ·,·~-··
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..:,;.,•.·.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,. _, ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "•.''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .......,...._-,.,,._,,..·-~---·-.              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ·'. :·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .'• -. •
                                                                                                                                                                                                                                                                                                                                                                                                            '. =··
                                                                                                                                                                                                                                                                                                                                                                                                                 '   ,,,.,. ..
                                                                                                                                                                                                                                                                                                                                                                                                        •            '\ .
                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                  ·- .. ~
                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                           -.·,,.
                                                                                                                                                                                                                                                                                                                                                                                                        -.-:-...:..:·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ·.. ,·'.      ,•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •, t·•



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ·-,'-·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . ..•·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,,'




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  RASH_2684
                                                                                                                                                                                                                                                                                                                                             Case: 3:20-cv-00224-NBB-RP Doc #: 91-12 Filed: 04/12/21 4 of 8 PageID #: 2594




                                                                                                                               •..
                                                                                                                             , . .....        #·
                                                                                                                                                          •
                                                                                                                                                              WI'
                                                                                                                                                               ',..
                                                                                                                                                                 •

                                                                                                                                                                                                         ...                                                                                    1~'
                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                           ,.       ,                                                                                            .. •
                                                                                                                                                                                                                                                                                                                                                                                                                                 ' ..                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,fl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             "<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .            g
                                                                                                                                       ,..                                                                                                                                                         Ii--'                        t                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •


                                                                                                                                 ' !,;,    '                                                                                                                                                  ,•'
                                                                                                                                                                                                                                                                                                               '       '    •
                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •




                                                                                                                                    --•                                                                                                                                                                                                                                                                                                           --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 II  "'   ·,




                                                                                                                                                                                                                                                                                                                                                                                                                                              "

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         S


                                                          --               .,._           •
                                                                                                                                   -                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ¥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                           -, .$


                    ...                               r-f
                                                      •                                                                                              .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '   ·-·-




                                                                           -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ---
                                                                                                                                                  ~
                                                                                                                                                  \ . ·I


                •                                                                                                                   ·,;ij
                                                                                                                                     ' .      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •




                          41,-. ''

                                                  '       •
                                                              •
                                            i , ·;

        I                            __     ."' .- ,
                                          ..,,..,,                    •'
    ~


            •
                                                                             '~""'- \
                                                                           --~:........
                                                                                  ...--~"-
                                                                                  •
                                                                                   .      ,.;         -,.~


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                              ,,
                                                                                                                                                                                                                                                                                            .' . . I

•




                                 •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                  .•, '           .'
                                                                                          -,_'.


                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                  •'         •
                                                                                                                                                                                                                                                                                                                                                                                                                                         -                                                                                                     .,.                                •   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . .',' .        •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .-   ;'




                                                                                                                       ,
                                                                                                                                                                                                                             ,.                       -·   -~·                                                                                                                                                                          Sal                                                                                                                                                                                                                                 ..• '

                                                                                                      ----                              '
                                                                                                                                                      •
                                                                                                                                                      •
                                                                                                                                                      •

                                                                                                                                              •
                                                                                                                                   j·
                                                                                                                                            '·-
                                                                                                                                                                                                                   '.
                                                                                                                                             -
                                                                                                                                                                                                                                                                              .-   ...
                                                                                                                                                                                                             ::•
                                                                                                                                                                                                        ..
                                                                                                                                                                                                             •                                        --- .    ,·            -·
                                                                                                                                                                                                                    •;fl'
                                                                                                                                                                                                                        ••
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        '
                                                                                                                                                                                                                             '



                                                                                                                                                                                                                                                                    •

                                                                                                                                                                                                                                 •                         .            .-

                                                          •
                                                                                                                                                                                                                                                  '•, 'i
                                                                                                                                                                                                                                                               •
                                                                              •                                    '
                                                                                                                  ..                                                                                        •

                                          ·-,~'                   •                                          ·•
                                                                                                                 .;-
                                                                                                                                                                                               •
                                                                                                                                                                                                                                                  •

                                                                                                                                                                                                   ·, .
                                                                                                                                                                                                                        •




                                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ' •\_
                                                                                              '
                                                                                                  •
                                                                                                                                                                                      •

                                                                                                                                                                                                      '"
                                                                                                                                                                                                    .....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '   •




                                                                                                                                                                             ... ..                .,.,, ..,..
                                                                                                                                                                                                                   .-                   ' .' ....
                                                                                                                                                                                                                                                                                                                                        NI
                                                                                                                                                                      •.,.,.. •           •;                 _,
                                                                                                                                                                                                                                     I' • >
                                                                                                                                                                                               •                                       •
                                                                                                                                                                                                                                              .


                                                                                                                                                                                                                                         '
                                                                                                                                                                             •
                                                                                                                                                                                  •                                 .   .._--

                                                                                                                                                                                                                                                                                         '•"It',-
                                                                                                                                                                                                                                                                                             ---
                                                                                                                                                                                                    •    •
                                                                                                                                                                                                    .•-      --
                                                                                                                                                                                                        '   ._,    _;
                                                                                                                                                                                               • .' ,:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                              . -·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •                                   •'                                                                                         .•,. :-i ,.,.·    •   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,,•              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;..;'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        • ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :·••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                                                                                  ·•.. •r: -,--.
                                                                                                                                                                                                                                                                                                                                                                                                                                                       •"                                                •                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    RASH_2685
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .,'
                                                                                                                                                                                                                                                                                                                                                                                 Case: 3:20-cv-00224-NBB-RP Doc #: 91-12 Filed: 04/12/21 5 of 8 PageID #: 2595


                                                                                                                                                                         ~              ·,                                                                                                                                           !                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~ 1-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .    .. .

                                                                                                                                                                                                                                                                                                                                                      ,,-                                                                                                                                                                                                                                                                                                                                                            ·-1.,•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ••
                                                                                                                                                                                                                                                                                                                                                 r,                     l                                                                                                                                                                                                                                                                                          •                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . .          . '·


                                                                                                                                                                    ·'       .,
                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                       \ /"l_,               {                                                                                                                         •                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ·'/:f.
                                                                                                                                                                                  •                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ·•                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               II




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •




           .                                                                          .     -                                           •           -
           •


       . ,,. -·
           7•• ,           .;l
                           I.
                                                                                                                          -----· ·
    -·
    ~ .-                                                         •
                                                                                                          -·                    '
                                                                                                       ,...
                                                                                                        I.I '
                                                                                                          r

               •



j




                                                                                                                  •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '.


                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                   •
    -          ~               --          -- - ·                                                           -
                                                                                                                                                                                                                                                                                                    .'> -
                                                                                                                                                                                                                                                                                                                       --   '   \·



                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ·-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .'..

                                                                                                            •
                                                                                                                                            ...
                                                                                                                                            -                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                           •
                                                                                                                                                I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -            •   '
                                                                                                                                                                    '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ·-:.    ;:,-      ·-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .,: .,             •



                                                                                                       --~--=                                                                                                                                                            . .
                                                                                                                                                                                                                                                                        _.,._   , ,·
                                                                                                                                                                                                                                                                                   '

                                                                                                                                                                                                                                             '                           ..  ·<"-'
                                                                                                                                                                                                                                                                                ._, .



                                                                                                                      ······-                                   •

                                                                                                                                                                                                                                         '
                                                                                                                                                    '                                                                          ''

                                                                                                                                                                                                                                                                                               -    ...
                                                                                                                                                            '                                                                      '
                                                                                                                                                                                                                                   •

                                                                                                                                                        •
                                                                                                                                                            '                                                                  ;
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                              . .
                                                                                                                                                                                                                              •                          •
                                                                                                                                                                                                                                                                                                            ' ,,



                                                                                                                                                    ,

                                                                                                                                                                                                                                             .,

                                                                                                                                                                                                                                             ,                                                     ,•
                                                                                                                                                                                                                                                                               ..          .,-,
                                                                                                                                                                                                                                                                     -- .:';,:-'.•..•i ;   '




                                                                                                                                                                                                                   ,,            -· -                        .,
                                                                                                                                                                                                                                                                        ,.
                                                                                                                                                                                                                                                                                           1 ., •

                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                   .· ~-

                                                                                                                                                                                                                            ...-
                                                                                                                                                                                                                                             :;...
                                                                                                                                                                                                                                       ,_.,.,.,,.,
                                                                                                                                                                                                                                             .

                                                                                                                                                                                                               ,(         -
                                                                                                                                                                                                                    _.;,,          .


                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                 •



                                                                                                                                                                                                                                                                 •
                                                                .;-
                                                     '
                                                         ·...•.                                                                                                                                                                                              . '•
                                                           .j
                                                              ~---. :-_;::·     ...             ·._,     ... --                 ,                                                                .. I, .,
               ,,          '
                                                          ;
                                                    • Z..',i:c,·· -; -..                                                    ,       '
                                                                                                                                                                                        ' .·.-,,_ '                                                          •

                                     ·.~- -·'' -
                                                                                                                                                                                                 .
                            . ,.-.                   ·' •'· ',. . .                                                                                                                                ".
                                                                                                                                                                                    ~



               j,f '                 ,'-,•-,,.
                       '                           ----;-;_                                                                                                                             •
                                                         C            '••

                                ,           ... --
                                               .              •
                                                                                                                                                                                   ,.            . :,
                                                                                                                                                                                                  •
                                                                                                                                                                                        -'
                                           -                   ' •,
                                                                                                                                                                                                  •
                                                                            •

                                                                      •
                                                                                                                                                                             ,•
                                                                                                                                                                              ••             •
                                                                                                                                                                                            ',




                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                          ,.
                                                                                                                                                                                                                •         ,             •
                                                                                                                                                                                                                                                     •



                                                                      '.!-!If


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                        ' '.
                                                                                                                                                                                                         '



                                                                                                                                                                                                        ' ·-.
                                                                                           ..
                                                                                                                                                                                                                    '•'

                                                                                            '                                                                                                                   '
                                                                                          ~-11,,!ii

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -: , ' . : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                - '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ' '\:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ' ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ...--»~-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .','           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -   ;;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .- .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..                                       ,_ 'i'

                                                                                                                                                                                                                                                                                                                                                            ", ......
                                                                                                                                                                                                                                                                                                                                                                            --                                                                                                                       ' ' .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                      , ' '•'',.                                                     ,-·•·       'c .·,. ·.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . " ..        ' .-,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .           ...                                     .                                                         '                                                                                 ,',-
                                                                                                                                                                                                                                                                                                                                                               ;.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •                                                                                                                                                                                            -~•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .·'• _;_,r·-·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .•            " ' -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ••                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •                            .   ..•
                                                                                                                                                                                                                                                                                                                                                                                         "   •                                                                                     '        •                                                                                                                           ' ',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       RASH_2686
                                                                                                                                                                                              SW
                                                                                                                                                                                               rf
                                                                                                                                                                                                   Case: 3:20-cv-00224-NBB-RP Doc #: 91-12 Filed: 04/12/21 6 of 8 PageID #: 2596




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ••

                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                        arTar
                                                                                               ·:9.
                                                                                               -~_:



                                                                                                                                                                                                                                                                                                         kr=s rrniffi=~
                                                                                                                                                                                                                                                                                                    r




                                                                                                                                                                                                                                                                                                        ..   •.                                         4k

                                                                                                                                                                                                                                                                                                                                                                  '   ...
                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                             ..

                                                                                                          '
                                                                                                              '
                                                                                                                  ...

                                                                              -::·r     -
                                                                                          ,.                                                                                                                                                                                                                                                                                                                                             •                               •                                                         •



                                                              ...                                                                                                                                                                                                                                                                                                                                                           z
                                                                              •

                              i, ••
                                      ,•
                                        •                             •
                                                                               •
                                                                                   V·                                                                                                                                                                                                                                                                                                                                                                                                                                                          .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r,.:


                                               .   ..;



                  I   •




                                                                                                                                                                                                                                                                                                                                                                                                                                or
                                                         ',

                                                                      J ,




                                                                                                                                                                                                                                                                                                        =
                                                                                                 •   •
                                                                                                 ,1                     •                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                     ~)
                                                                                        ~•

                                                                                                                                                                                                                                                                                        z
                                                                                         •



                                                                                                    ~
                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                  -..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                        .: I     ,~




                                                                      -                                                         ••                                                a
                                                                                                                                                                                                                                                                                                                                                                            NN
                          ----·       ------                                                                                                                                                                                                                  f
                                        '                                                                 '
                                                                                   •                          •



                                                                                                                                                                                                     7                                    i                                                                                                                                 N                                           7   mi


                                                                                                                                                                                                                                                                                                                                                                      41                                                                                 ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                ,.       i
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,._ .
                                                                                                                                     •                                                                                                                                                                                                                                                                                                       ••
                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,   ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              --· •"'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -~        • 1
                                                                                                                                                                                                                               1                                                                a
                                                                                                                                                                                                                                                                                                                                                                                                                                     I

                                                                                                                                                                                                                                                                                                                                                                                                                                                 ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                     I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t t·. •                       ..           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •·•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,. •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -  •



                                                                                                                                      ....                                                                                                                                                                                                                                                                                                                                                        •                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I '

 ..
.,
      •.•
                                                                                                                                     ..                              .••' ,.
                                                                                                                                                                                                                            •                                                      ••                             •
                                                                                                                                                                                                                                                                                                                      -• '
,'"   ,,                                                                                                                                                        ••
                                                                                                                                                                  ...~" ·-\                                               ••'
                                                                                                                                                                                                                         •••
                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                    '•                                       •
                                                                                                                                                        ....••                                                                                                                       ••                                          ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,.
            . .
                                                                                                                            '
                                                                                                                                                       ••
                                                                                                                                                            .               ..,
                                                                                                                                                                                                                      •••          i •                                 -              •••                                             ••
                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                    ~-----. ~ ~                                                                                           -
                                                                                                                        i
                                                                                                                                                                                               •                     •
                                                                                                                                                                                                                                   t                               ~                    •
                                                                                                                                                                                                                                                                                                                                 ••
                                                                                                                                                                                                                                                                                                                                                                                                  ·-•·-••
                                                          •
                                                              •
                                                                  •       -                                                           ,.                                                                           •••                          •                  le :
                                                                                                                                                                                                                                                                  ·-·• -
                                                                                                                                                                                                                                                                                         ••
                                                                                                                                                                                                                                                                                           ••
                                                                                                                                                                                                                                                                                                                                      )' •     •                                                            • ••
                                                                                                                                                                                                                                                                                                                                                                                                                   ••
                                                                                                                                                                                                                                                                                                                                                                                                                                     •


                                                                                                                                                                                                                 ••
                                                                                                                                                                                                                   •
                                                                                                                                                                                                                   •                                                                       ••                           /'                         •
                                                                                                                                                                                                                                                                                                                                                   ••


                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -   •



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                             '
                                                                                                                                             . .. 1:




                                                                                                                                                                                                                                                                                                                                                                                                                                Nj




                                                                                                                                                                                      ,
                                                                                                                                                                                          •                                                                                                                                                                                                                                                                                                                                            RASH_2687
                                                                                                                                                                                         Case: 3:20-cv-00224-NBB-RP Doc #: 91-12 Filed: 04/12/21 7 of 8 PageID #: 2597


                                                                                                                                                                                                                                                                                                                      '
                    ,'
                  i;.~.,,.•
                          .                            ·,. _.
               .•' .    -_,-                  '' ' .                       .                                                                                                                                                                                                                                      •
              .- .. ;                                                                                                                                                                                                                                                                                                 •

                                                                    ....
                               .'   '·         ·- -.
                                     --   •
                                                                                      •
                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                     . ' ,.

                                                                                                                                                                                                                                                                                     • •
                                                                                                                                                                                                                                                                                                  •
                                                                           '                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                      ,_.',, ''
                                                                                                                                                                                                                                                                                                  •
                                                                                           .. '
                                                                                           . .
                                                                                                                                                                                                                                                                                                      •

                                                                                                              •
                                                                                                        • ·, ;,.;_          '

                                                                                                              ..              '                 •
                                                                                                                                        .                       ' .....
                                                                                                                     .   ·- '.
                                                                                                                                            •
                                                                                                                                  ·.-                       •
                                                                                                                                        '           . •.'




                                                                                                                                                                              -...
                                                                                                                                                                          -- ft
                                                                                                                                                                                     -



         ME
•   ••


                                                  . ..          ~              • • • •••


                                                                                                  I   oti




                                                                                                                                                                                                                                                                                                                                                       -~.
                                                                                                                                                                                                                                                                                                                          •           ~--
                                                                                                                                                                                                                                                                                                                              .• ..
                                                                                                                                                                                                                                                                                                                                         r·.,, ,, -,   '•
                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                         .. .                '
                                                                                                                                                                                                                                                                                                                                      '; J




                                                                                                                                                                                                                                                                                                                                                                         ..... '
                                                                                                                                                                                                                                                                                                                                                                         -:2;;;.
                                                                                                                                                                                                                                                                                                                                                                        --~ ...




Pi            t




                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                              .




                                                                                                                                                                                                                                                                                                                                                                 RASH_2688
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Case: 3:20-cv-00224-NBB-RP Doc #: 91-12 Filed: 04/12/21 8 of 8 PageID #: 2598

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
     '
     .        •. •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .. '                   j                ' ·,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ' .'       .. ',,.....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,-,,.',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ~,    .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;       , ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •  ..,.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .'      ..' .. --- .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .~--., ..... .. . '-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
..., . ' ..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
                       .
                      .. .             :, .' •
                                                 .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •                                 .. '
                             ·.•   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..,             •,'                   , •..• •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '                                                 .-, . '· ''   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ';
                                                                                                                           ...                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..'        • -~ .; '. - - -.     --  ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..    .    '                         -~- ,._
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  'f t •, '
                                                                                       ·-••,i·          ,.--·.-
                                                                                                  ,..' :,~---:'                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •            -. '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .' . •..                .·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;.. •• ' •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ' . • , .;;_-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,'  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                   :· '• :--:;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ••    •
                                                                                                             ~···•"'· ,•
                                                                                                                                 ,
                                                                                                                                     ,
                                                                                                                                 ., ..        ,   '                            '
                                                                                                                                                                                                                                                ..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ...                                            •,,)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .,...                 '•·'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t..~· '{
                                                                                                                                 '       J.           ,
                                                                                                                                                                                                         ,..           ,J
                                                                                                                                                                                                                             ......
                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .             ..             •                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~:',;--, . ,•' ,,
                                                                                                                                                          .,-
                                                                                                                                                          ··'·•·''
                                                                                                                                                           _,._.,_.                -·' '-·- :-           .
                                                                                                                                                                                                                            ' ;
                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                      .              •                                                ..,                                                                                                                                                                                                                                                                                                                                                                                                                          ,, ;,
                                                                                                                                                                                                 .                                        '.: ' .


                                                                                                                                                          -.    .'    .
                                                                                                                                                                     :"   ~.                     •
                                                                                                                                                                                                     .

                                                                                                                                                                                                               '
                                                                                                                                                                                                                   ,                          .
                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                        '   ...    •
                                                                                                                                                                                                                                                                            .•
                                                                                                                                                                                                                                                                       ·_, •~ -..
                                                                                                                                                                                                                                                                                 •

                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                     .      '
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                  •              ·,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ._.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,.•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     --, ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     • ...,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,. ' ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '· ,.' ..."
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,


                                                                                                                                                                                                                                                                             ' ·, ,,._. .• ,''           '                                                                   ,,                           .,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                    -.,•
                                                                                                                                                                                                                                                                   ; ·-· . ,,,,,•.·'
                                                                                                                                                                                                                                                                   --~c-_,.,..,,, ., "
                                                                                                                                                                                                                                                                  ,·· .,.
                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                 ••--
                                                                                                                                                                                                                                                                                          :'.,::'·' •
                                                                                                                                                                                                                                                                                                      --
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                     • ...        ,
                                                                                                                                                                                                                                                                                                                                            ,,
                                                                                                                                                                                                                                                                                                                                            '                       -._,,-
                                                                                                                                                                                                                                                                                                                                                                                  . • ..• .-·· .
                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                          ,

                                                                                                                                                                                                                                                                                                                                                                                                   ' ., - ,
                                                                                                                                                                                                                                                                                                                                                                                                                  ,r:,.,<·         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,                                                     ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .'   _:-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ...           •,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •                                                   '
                                                                                                                                                                                                                                                                                                                     • .' ..,';
                                                                                                                                                                                                                                                                                                                                                                                                                                           ,                           ,                                                                                        ''
                                                                                                                                                                                                                                                                                                             ••                                        '              ,
                                                                                                                                                                                                                                                                                                                                                                                                     ••                                '                   '       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ' :,                                   .-.        .'   .. : •   ,·                             •·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •                                     ",                                                "·             . .' .-" •.'•

                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                               ,   ,



                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..                 ,,          .                       •                                                                                                           ''           '. ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '                                                                                                                                                                      .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,,                                                  •••• • ••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •                                     ,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ·'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '                    •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,.         '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •'L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !~-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           111111SEEMON11111111111



                                                                                                                                                                                                                                                                                                 1r                      I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ••




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .•,....                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _-,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ·~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              • •'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ' =~    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,' .•-.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ...'/.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ii' .•,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -,t, . • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                                                                                                                                                                                                                          • • .I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •,' ,,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •     I       ,•c,-. _,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,         ;

                                                     .                '
                                                                      • ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ~.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •~•        ,       ,                .,•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .


                                                                  •••                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •'
                                                         ••
                                                              ,
                                                                  '       ,, . ,   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '-•....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '<.. -~               '                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       }-:·:     :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ·.•.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . . ''  .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ; ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . '•.,          .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '"''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -·;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       , __ , -,i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                • ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _•. l    ·-·.,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v. -·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ','.       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ....              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..                        .· -~l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,•   ' '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . .,·.· C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . ' ·.'.. "-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '. ' ,,            ·.




                                                                                             ..     ,
                                                                                                               ..     '
                                                                                                    ... ''
                                                                                             ....
                                                                                        "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            IEEE
                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                      l                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                                                                                                                                      •                                                       ,•
                                                                                                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                                                                                               . -;


                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •·' •. ',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       RASH_2689
